Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 12/28/2020 overcome the following set forth in the previous Office Action:
The claims 1-20 being rejected under 35 USC §101,
The claims 3 and 13 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph, and
The claims 3 and 13 being rejected under 35 USC §102.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding claim 1, applicant argues that Erdogmus does not teach newly added features in the amended claim 1, which are similar to the original claim 3. Specifically, applicant alleges that “Erdogmus discloses: "As for the 3D, since both databases do not include any facial expressions, Iterative Closest Point (ICP) method is selected to register surface pairs to each other and ICP error is simply taken as a measure of how well they match. Many early studies for 3D face recognition propose this convention [29]-[31]. These algorithms are selected simply to expand the number of different face recognition methods whose vulnerabilities are analysed against 3D mask attacks. st para.). However, Erdogmus does not teach "wherein the pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data comprises: performing first aligning on the multiple frames of depth images based on three-dimensional key facial points: and performing, after the first aligning, second aligning on the multiple frames of depth images based on an iterative closest point (ICP) algorithm to obtain the point cloud data, the second aligning being a relatively fine alignment with respect to the first aligning," as recited in claim 1 (emphasis added).” Applicant asserts that “neither the portion of Erdogmus cited by the Examiner, nor any other portion of Erdogmus, can constitute a teaching of the above elements of amended claim 1.”
The Office respectfully disagrees. As clearly stated by Erdogmus (p. 1088, right col, 1st para.): “As for the 3D, since both databases do not include any facial expressions, Iterative Closest Point (ICP) method is selected to register surface pairs to each other and ICP error is simply taken as a measure of how well they match. Many early studies for 3D face recognition propose this convention [29]-[31]. These algorithms are selected simply to expand the number of different face recognition methods whose vulnerabilities are analysed against 3D mask attacks. Investigation for more recent or more advanced methods is not the point of this work." (Emphasis added). “These algorithms” include at least the ICP algorithm in the reference [29] cited by Erdogmus (i.e., Amor et al., "New experiments on ICP-based 3D face recognition and authentication", Proc. 18th Int. Conf. ICPR, vol. 3, pp. 1195-1199, 2006). Amor’s ICP algorithm includes a coarse alignment (section 3.1, Course alignment), which is 
Regarding the Nonstatutory Obviousness-Type Double Patenting, applicant argues that “Applicant already filed a Terminal Disclaimer in copending Application No. 16/774,037 on July 7, 2020. Therefore, the rejection of claims 1, 2, 4-12, and 14-20 is improper and should be withdrawn.”
The Office respectfully disagrees. The Terminal Disclaimer filed in copending Application No. 16/774,037 on July 7, 2020 may overcome the Nonstatutory Obviousness-Type Double Patenting rejection in the copending Application No. 16/774,037 but not necessarily overcomes the Nonstatutory Obviousness-Type Double Patenting rejection in the instant application. However, applicant may file a Terminal Disclaimer in the instant application to overcome the Nonstatutory Obviousness-Type Double Patenting rejection in the instant application.

References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Erdogmus et al., "Spoofing Face Recognition With 3D Masks," IEEE TRANSACTIONS ON INFORMATION FORENSICS AND SECURITY (July 2014), 9:1084-97, hereinafter Erdogmus,
Kim et al., US 20110081042 A1, published on April 7, 2011, hereinafter Kim
Wang et al., US 20190251333 A1, published on August 15, 2019, which is the continuation of PCT/CN2018/079281 filed on March 16, 2018 and claims priority of CN-201710406726.9 filed on June 2, 2017, hereafter Wang, and
Ma et al., US 20200160040 A1, published on May 21, 2020, appl. # 16774037, hereafter ‘037.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7 and 9-10 are rejected under 35 U.S.C. 102 as being anticipated by Erdogmus.
Regarding claim 1, Erdogmus discloses a three-dimensional living-body face detection method, (Erdogmus: Abstract) comprising: 
acquiring multiple frames of depth images for a target detection object; (Erdogmus: Abstract; p 1087, right col, 4th para ("Recording or the Database...", and p 1091, left col, 7th para ("For the 3D model..."))
pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data; (Erdogmus: p 1088, right col, 1st para, p 1090, right col, 2nd to last para and p 1091, right col, 1st para)
normalizing the point cloud data to obtain a grayscale depth image; (Erdogmus: p 1090, right col, 2nd to last para, and p 1091, left col, 6th para. The claimed "grayscale depth image" is interpreted as the disclosed "depth map". The claimed "normalizing" is interpreted as the disclosed use of a reference plane (such as camera's XY plane) to obtain depth maps.) and 
performing living-body detection based on the grayscale depth image and a living- body detection model, (Erdogmus: p 1093, right col, "B. Anti-Spoofing for 3D Mask Attacks").)
wherein the pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data comprises: performing first aligning on the multiple frames of depth images based on three- dimensional key facial points; and performing, after the first aligning, second aligning on the multiple frames of depth images based on an iterative closest point (ICP) algorithm to obtain the point cloud data, the second aligning being a relatively fine alignment with respect to the first aligning. (Erdogmus: p 1088, right col, 1st papa. See more detailed discussions in the Response to Arguments section.)
Regarding claim 2, Erdogmus discloses the method of claim 1, wherein the pre-processed point cloud data is first pre-processed point cloud data, the grayscale depth image a first grayscale depth image, and the living-body detection model is obtained by: acquiring multiple frames of depth images for a target training object; pre-aligning the multiple frames of depth images for the target training object to obtain second pre-processed point cloud data; normalizing the second point cloud data to obtain a second grayscale depth image sample; and training based on the second grayscale depth Erdogmus: p 1091, right col, 3rd para, also see discussions in regard to claim 1) 
Regarding claim 4, Erdogmus discloses the method of claim 1, wherein before pre-aligning the multiple frames of depth images, the method further comprises: bilaterally filtering each frame of depth image in the multiple frames of depth images. (Erdogmus: p 1091, right col, 2nd para) 
Regarding claim 7, Erdogmus discloses the method of claim 2, wherein before the training based on the second grayscale depth image sample to obtain the living-body detection model, the method further comprises: performing data augmentation on the second grayscale depth image sample, wherein the data augmentation comprises at least one of: a rotation operation, a shift operation, or a zoom operation. (Erdogmus: p 1088, 1st para of section IV. B.) 
Regarding claim 9, Erdogmus discloses the method of claim 1, wherein the multiple frames of depth images are acquired based on an active binocular depth camera. (Erdogmus: p 1087, right col, 4th para. Kinect is a binocular depth camera) 
Regarding claim 10, Erdogmus discloses the method of claim 1, further comprising: determining whether a face authentication recognition succeeds according to a result of the living-body detection. (Erdogmus: p. 1084, left column, last para) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus as applied to claim 1 discussed above and further in view of Kim.
Regarding claim 5, Erdogmus discloses the method of claim 1, wherein the normalizing the point cloud data to obtain a grayscale depth image comprises: 


normalizing the point cloud data Erdogmus: p 1090, right col, 2nd to last para, and p 1091, left col, 6th para. See discussions in regard to claim 1.)
Erdogmus does not disclose explicitly but Kim teaches, in the same field of endeavor of image processing, determining an average depth of a face region for the target detection object according to three-dimensional key facial points in the point cloud data; segmenting the face region and deleting a foreground and a background in the point cloud data; and the point cloud data from which the foreground and the background have been deleted to preset value ranges before and after the average depth, the preset value ranges taking the average depth as a reference. (Kim: [0039-0040]. The "deleting" action is interpreted as the disclosed object extracting action. See detailed discussions on Kim’s teachings for these claim limitations in the Response to Arguments section above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus’s disclosure with Kim’s teachings by combining the three-dimensional living-body face detection method (from Erdogmus) with the technique of extracting objects based on their average depth (from Kim) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the three-dimensional living-body face detection method would still work in the way according to Erdogmus and the technique of extracting objects based on their average depth would continue to function as taught by Kim. In fact, with the inclusion of Kim's technique of extracting objects based on their average depth, the three-dimensional living-body face Kim: [0006-0007]) and make face analysis or recognition much more effective by focusing on objects of interest only. (See also discussions in Response to Arguments section.)
Therefore, it would have been obvious to combine Erdogmus with Kim to obtain the invention as specified in claim 5. 
Regarding claim 6, which depends on claim 5, Erdogmus {modified by Kim} does not disclose explicitly wherein each of the preset value ranges is from 30 mm to 50 mm, although Kim does teach that objects and background have different depth values. (Kim: [0039]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate preset value ranges, such as claimed 30 mm to 50 mm, depending on the situation or application, in order for “the objects” to be “extracted from the depth image based on a difference between the depth values” (Kim: [0039]), that is, these are simply design choices well within the capability of a person of ordinary skill. Therefore, it would have been obvious to one of ordinary skill in this art to modify Erdogmus {modified by Kim} with different design choices to obtain the invention as specified in claim 6.

Claims 8, 11-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus as applied to claims 1-4, 7 and 9 discussed above, further in view of Wang.
Regarding claim 8, Erdogmus discloses the method of claim 1, wherein the living-body detection model is Erdogmus: p 1093, right col, "B. Anti-Spoofing for 3D Mask Attacks")) 
Erdogmus does not disclose explicitly but Wang teaches, in the same field of endeavor of image processing, a model obtained by training based on a convolutional neural network structure. (Wang: [0004].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus’ disclosure with Wang’s teachings by combining the three-dimensional living-body face detection method (from Erdogmus) with the training technique based on a convolutional neural network structure (from Wang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the three-dimensional living-body face detection method would still work in the way according to Erdogmus and the training technique based on a convolutional neural network structure would continue to function as taught by Wang. In fact, the inclusion of Wang's training technique based on a convolutional neural network structure would provide a practical and/or alternative implementation of the three-dimensional living-body face detection method.
Therefore, it would have been obvious to combine Erdogmus with Wang to obtain the invention as specified in claim 8. 
Wang: Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Erdogmus’s technology, including modifications from Wang, with a computer from Wang to yield predictable results of the apparatus and CRM implementations of the three-dimensional living-body face detection technology.
Claims 11-12, 14 and 17-19 are the apparatus (Wang: Fig. 3) claims, respectively, corresponding to the method claims 1-2, 4 and 7-9. Therefore, since claims 11-12, 14 and 17-19 are similar in scope to claims 1-2, 4 and 7-9, claims 11-12, 14 and 17-19 are rejected on the same grounds as claims 1-2, 4 and 7-9.
Claim 20 is the computer readable storage medium (Wang: Fig. 3) claim corresponding to the method claim 1. Therefore, since claim 20 is similar in scope to claim 1, claim 20 is rejected on the same grounds as claim 1.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus {modified by Kim} as applied to claims 5-6 discussed above, further in view of Wang.
Wang: Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Erdogmus’s technology, including modifications from Kim, with a computer from Wang to yield predictable results of the apparatus implementation of the three-dimensional living-body face detection technology.
Claims 15-16 are the apparatus (Wang: Fig. 3) claims, respectively, corresponding to the method claims 5-6. Therefore, since claims 15-16 are similar in scope to claims 5-6, claims 15-16 are rejected on the same grounds as claims 5-6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the recently amended claims 3 and 13 of the copending application ‘037.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the recently amended claims of the copending application ‘037.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.
In the most recent amendment, applicant has amended the previous claim set of the instant application by incorporating the subject matters of the original claims 3 and 
The dependent claims 2, 4, 6-10, 12, 14 and 16-19 are rejected as being obvious over the claims 3 and 13 of the copending application ‘037 in view of the art of record relied upon in the rejections above, as applied to the claims above.
The claim 20 is rejected as being obvious over the apparatus claim 13 of the copending application ‘037 in view of the art of record relied upon in the rejections above, as applied to the claim 20 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669